department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number info release date cc pa apjp radesilets date cor-127903-01 uil dear mr this is in response to your letter dated date wherein you request general information as to whether corporations are currently required to furnish a written_statement to employees who exercise incentive stock_options initially sec_6039 of the code required that every corporation make a return to the internal_revenue_service service in connection with the transfer or recordation of transfer of a share of stock acquired by any person pursuant to their exercise of a qualified_stock_option or a restricted_stock_option this return requirement was repealed through an amendment to the code effected by p l effective date in addition to repealing the return requirement the amendment added a written_statement requirement refined by p l effective date currently sec_6039 of the code requires a corporation to furnish a statement in connection with the transfer of stock acquired by an employee of the corporation pursuant to his or her exercise of a sec_422 incentive_stock_option the corporation must furnish the written_statement to the employee upon the first transfer of legal_title of the stock to the employee sec_6039 also requires that the written_statement which is to be provided to the employee by the corporation must be furnished in such manner and must set forth such information as the secretary may by regulations prescribe the secretary has prescribed the form and content of the required statement in sec_1 a through and b i through v however these regulations currently exist in proposed form as a result because they are neither final nor temporary regulations they are of no legal effect therefore a corporation is not currently required to comply with the written_statement requirement upon an employee’s exercise of an incentive_stock_option however the written_statement requirement will become absolute upon the change in status of the regulations from proposed to final regulations if you have any questions please contact rob desilets jr at sincerely james c gibbons chief branch administrative provisions and judicial practice division
